DETAILED ACTION
Response to Amendment
Applicant's amendments filed March, 1st, 2022 have been entered. Claims 1 and 5-11 have been amended. Claims 2-3 have been cancelled.

The Section 112, 2nd paragraph rejection made in the Office action mailed September 1st, 2021 has been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections made in the Office action mailed September 1st, 2021 has been maintained due to Applicant’s arguments being unpersuasive, except for the rejection of claims 4, 6, 9-10, and 12-24 over Ishikawa as the primary reference, which have been withdrawn.

Response to Arguments
Applicant's arguments filed March, 1st, 2022 have been fully considered but they are not persuasive.

Applicant argues that Ishikawa does not teach clusters of blades, but rather a uniform covering, or spaced apart grid arms and web flats as claimed. The Examiner disagrees.
The feature upon which Applicant’s arguments rely (i.e., “discrete/spaced clusters”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Ishikawa teaches the spaced apart grid arms (denoted by arrows) having web flats separated by holes (growth gaps) extending therebetween (denoted by rectangles and demonstrated in Fig. 2) as depicted below:

    PNG
    media_image1.png
    840
    1091
    media_image1.png
    Greyscale


Regarding the independent claim, Applicant argues that Kojima does not teach a grid having spaced apart grid arms and a plurality of spaced apart web flats extending immediately between neighboring parts of grid arms. The Examiner disagrees.
Kojima teaches the spaced apart grid arms (denoted by arrows) having web flats separated by holes (growth gaps) extending therebetween (denoted by rectangles and demonstrated in Fig. 2) as depicted below:

    PNG
    media_image2.png
    273
    564
    media_image2.png
    Greyscale


Regarding the rejection in view of Kanbe, Applicant is confused regarding the Examiner’s reasoning/combination as to why a nonwoven and/or net would be added that would replicate the function of an already available layer. Applicant misunderstands the Examiner’s reasoning.
In the combination the nonwoven vegetation mat of the prior art, becomes a perforated nonwoven/net combination, wherein either the gridded net or the holed (sparse portions) vegetation mat nonwoven is configurated to function as holed intermediate layer [0014] and with the lower layer still retaining its geotextile function [0009], wherein the arrangement better helps the prior art unperforated and  nonwoven/vegetation mat complete its functionality by more aggressive green, even on slopes [0005-0006, 0008-0009, 0012-0013, 0023]. Therefore, in this combination, the double layer net/nonwoven function of the geotextile layer also contains a layer that functions as the intermediate layer, and improves on the single-layer, non-patterned/unperforated nonwoven mat of the prior art.
Regarding claim 31, it is well-known/taught by Kanbe that the net is in a mesh shape formed by interlaced/braided fibers (woven) [0010-0011]. However, it is unclear to the Examiner why Applicant is making this point.

Regarding Deguichi, Applicant argues that clusters extend upwardly in a circular pattern from between pairs of grid arms but does not teach web flats. The Examiner is confused by and disagrees with this assertion.
The cantilevered protrusions/blades are upstanding from cylindrical roots/leaf-stocks (web flats) (All Figs. [3]), which are connected at their sides to between the parallel strips of the base [0027]. It is unclear how these roots/leaf-stocks are not “web flats extending between pairs of grid arms and from which clusters of blades upwardly extend [in a circular pattern]”. Perhaps Applicant needs to more clearly define the language and claim terms within the claim itself.
Regarding claim 31 and beyond, Applicant argues that since Joo teaches the proposed intermediate layer is the the bottom layer of the artificial growth substrate that the combination is not proper. The Examiner disagrees.
However, note that while Joo does not disclose all the features of the present claimed invention, Joo is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, to provide to the lower surface of an artificial turf layer (and above a growth layer) a perforated resilient layer in order to better protect underlying natural grass that in combination with the primary reference, discloses the presently claimed invention. 
Applicant is ignoring the context of Joo, the shock pad is not just a layer below the artificial turf substrate, it is a perforated shock pad, wherein the perforations are intended to provide space for natural growth, meaning that applied to the combination of Deguchi/Soo-jong/Lee OR Deguchi/Soo-jong/Moon, it would be applied as an intermediate layer to protect the natural growth contained in the seeded vegetation mat/geotextile.
Applicant argues that Curtis has nothing to do with erosion control, environmental control, or turf reinforcement and that the third is not a sheet comprising holes.
Both of these claims are proven expressly untrue, Curtis explicitly teaches an artificial turf system comprising a first layer of artificial turf (provided by the primary reference) (All Figs. [10]) [0107] having a plurality of holes [0081-0083], a second layer (All Figs. [20]) comprising a foam pad [0055-0056, 0072] having holes therethrough to allow natural growth (All Figs. [30]) [0029, 0057-0058, 0147, 0181] ground stabilizing geotextile material on only a lower surface (All Figs. [50]) of the second layer to prevent sinking and reducing apparatus cost and complexity [0011, 0076, 0095].
Applicant attempts only citing non-growth based embodiments [0117, 0138], with no deference given to the soil and natural growth based embodiments [0011, 0058, 0082, 0142], with no respect to what it is providing to the already set forth combinations of Deguchi/Soo-jong/Lee OR Deguchi/Soo-jong/Moon that teach a system comprising an artificial turf layer and a geotextile mat that supports growth. 

Lastly, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). “[O]bviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 7-8, 11, 24-25, & 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishikawa et al. (JP 2011-041548 A) (hereinafter “Ishikawa”).
Regarding claims 1-3, 5, 7-8, 11, and 40, Ishikawa teaches a green parking lot mat comprising a fibrous body (lower layer) (All Figs. [1]) [0014, 0020] capable of storing seeds and soil [0007-0008, 0039] attached via a number of mechanisms including wires/staples (downward blades) and/or adhesive [0013] to an artificial turf (upper layer/base) (All Figs. [2]), comprising a plurality of spaced-apart, upwardly extending leafy piles (blade clusters) of integrally formed [0025-0028, 0035-0036] and between them a plurality of through holes defining a plurality of growth areas (gaps) [0031-0032] forming a grid comprising parallel arms extending (in both directions) between staggered holes and piles implanted in a circular pattern therearound (web flats).
Regarding claims 24, although Ishikawa does not disclose a modulus of elasticity as claimed, the claimed properties are deemed to be inherent to the structure in the prior art since Ishikawa teaches an invention with a substantially similar structure (monolithic blade clusters) and chemical composition (preferably polyethylene [0037] as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 25, the material for forming the three-dimensional fibrous body can comprise polyester [0019].

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, as evidenced by or in view of Gelsomini and/or Malakoff, as applied to claim 1 above, (further) in view of Hyun (KR 2013-0063929 A) (hereinafter “Hyun”).
None of Ishikawa, Gelsomini, or Malakoff teach the resin forming artificial turf (upper layer) as comprising at least one of an infrared material and a thermochromic material.
Hyun teaches a temperature sensitive artificial turf, which changes color in response to temperature (thermochromic) [0001], which allows the artificial turf to appear less synthetic than natural grass which visibly changes color with the seasons [0001, 0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a (low-density) polyethylene resin comprising a thermochromic material.

Claims 1-3, 5-9, & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP 59-177402 A) (hereinafter “Kojima”) in view of Lee et al. (U.S. Pub. No. 2014/0250780 A1) (hereinafter “Lee”) and optionally Smarook (U.S. Patent No. 3,919,378 A) (hereinafter “Smarook”).
Regarding claims 1-3, 5-8, 11, 12-13, Kojima teaches an artificial lawn for forming a lawn and/or sports field structure comprising a base having a plurality of void portions (growth gaps) in a staggered relationship, wherein land areas are taken up by a plurality of discrete spaced-apart piles (blade clusters) (All Figs. [3]) separated by parallel grid arms that may be in a staggered arrangement (Fig. 2), wherein the base is laid over existing seeded soil (Fig. 3 [4]) and forms a hybrid lawn upon growth/vegetation of the seeds, wherein the piles are formed via knitting, kneading, electrodeposition (flocking), tufting, and wherein the void portions form 20% to 80%, preferably 30 to 70% of the surface area.
However, a lower layer comprising a geotextile fabric mat connected to the underside of the base is not taught.
Lee teaches forming a hybrid turf comprising a base structure of artificial turf having void portions for growth of natural grass, wherein the base structure may be placed on a dirt layer or a pre-seeded mat (abstract), wherein the preseeded mat is at least one nonwoven and beneficial for an inclined surface or areas requiring a large amount of seeding such as an athletic field [0048-0049].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a nonwoven fabric connected to the rear surface of an artificial turf forming a hybrid turf. One of ordinary skill in the art would have been motivated to assist in erosion control and the seeding/growth of plants.
In the event that the blades are not considered cantilevered: Smarook teaches a bristled article useful as artificial turf (abstract), wherein a separate backing member and bristles comprising a different material applied via processes such as weaving, adhesives, staples, etc. increase the cost via increased complexity in manufacturing and number of required materials (col. 1, lines 15-35).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the base and blades as integrally cantilevered from a base of the same material. One of ordinary skill in the art would have been motivated to reduce cost and complexity in manufacturing via integral molding.
Regarding claim 9 and 14-15, the grid arms and land areas would be the same distance from each other, which is the diameter of the opening, which can be of any shape, such as circular or square, and has a maximum area of 25 cm2 (3.88 in2) and comprise a maximum interval of 5 cm (1.97 in), wherein the ranges are prima facie obvious and optimized values would have been obvious to obtain.


Claims 4, 10, & 16-24 are rejected under 35 U.S.C. 103 as being unpatentable Kojima in view of Lee and Smarook, as applied to claims 1, 9, & 11 above, further in view of Malakoff et al. (U.S. Patent No. 3,390,044) (hereinafter “Malakoff”), Gelsomini et al. (U.S. Patent No. 4,828,778) (hereinafter “Gelsomini”) as applied to claims 15-16 & 23-24, and/or Pennick (EP 3029198 A1) (hereinafter “Pennick”) as applied to claims 18-19 & 21-22.
Regarding claims 4, 10, and 20, a circular pattern for the blade clusters is not taught.
Malakoff teaches an monolithic artificial grass mat comprising molded circular clusters of eight blades (Figs. 1-3 [14]) in a staggered arrangement with openings (Figs. 1-3 [20]) extending through the thickness of a base, which is preferably formed of polyethylene (col. 2, lines 38-40), wherein circular patterns comprising eight blades that allow for an appearance closer to that of natural grass and improved over individually molded stems (cols. 1-2), which are formed between holes formed in the base.
It would have been obvious to one of ordinary skill in the art at the time of invention to form integrally formed blades of Kojima/Smarook in a circular arrangement/pattern on the land areas between void portions. One of ordinary skill in the art would have been motivated to form a collar-like portion comprising the blades that increases the strength of the blades and appears more like natural grass (cols. 1-2).
Further regarding claim 10 and regarding claims 15-16 and 23-24, Gelsomini teaches a circular pattern formed similarly to that of Malakoff, wherein the resin is specifically a low-density polyethylene (LDPE) (meaning the blade comprising the same shape and composition as the claimed invention should have identical elastic modulus properties) and is formed at a diameter of 8 mm with eight blades (area: 0.08 in, diam: 1.0 in) (col. 6, lines 20-57), wherein applied to the area of the void portions as recited above, the maximum ratio between the void portion and the growth gap is 772%.
Regarding claims 18-19 and 21-22, Pennick teaches a mat for a hybrid grass surface, wherein tufts/clusters of blades are formed in a density of 250 to 10000 tufts per square meter, preferably 1000 to 5000 per square meter (93 to 463 per square foot) [0047], wherein as applied to the eight blade cluster as recited above gives 8000 to 40,000 blades per square meter (741 to 3706 blades per square foot).
It would have been obvious to one of ordinary skill in the art at the time of invention to form seek prior art to further define and modify the blade cluster arrangement of Malakoff. One of ordinary skill in the art would have been motivated to further define the resin and particular size of the cluster (Gelsomini) and the number of blades/clusters per square foot accounting for the fact that the artificial turf is a hybrid turf and requires room for natural blades to grow.

Claims 25, 31-32, & 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Lee and Smarook, as applied to claim 1 above, further in view of Kanbe (JP 2002-101754 A) (hereinafter “Kanbe”).
Regarding claims 25, 31-32, 36-37, Kojima/Lee/(Smarook) teach an erosion control and reinforcing hybrid turf mat formed by an artificial turf and a lower nonwoven layer comprising a pre-seeded mat that assists with erosion control and growth of natural grass but do not teach any particulars regarding a lower layer or a middle layer comprising through holes.
Kanbe teaches a vegetation mat that prevents erosion and reinforces natural turf comprising a strong net (middle layer) (All Figs. [2]) and a nonwoven fabric that prevents erosion on a slope and holds seeds [0008, 0022-0023], wherein the nonwoven comprises polyester fibers and dense portions and sparse portions (holes) having a diameter of 0.3 mm to 5.0 mm and comprising a basis weight 30 to 70 g/m2 [0012], wherein the both the net and the nonwoven allow the penetration and growth of plants [0024].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for nonwovens that provide erosion control and seed holding capabilities [0008, 0022-0023].
Regarding claims 32 and 36-37, since the net is formed separately from the artificial turf, the holes are shaped/sized differently and would not necessarily align perfectly, but a certain amount of alignment would have been obvious and required for the vertical growth of the natural grass.

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Lee, Kanbe, and optionally Smarook, as applied to claim 25 above, further in view of Molnar et al. (U.S. Patent No. 5,344,470) (hereinafter “Molnar”) OR Wendeler-Göggelmann (WO 2020/064725 A1) (hereafter “W-G”), wherein Ishikawa et al. (JP 2011-041548 A) (hereinafter “Ishikawa”) OR Soo-jong (KR 10-1886168 B1) (hereainfter “Soo-jong”) are applied to claim 30.
Regarding claims 26-29, Kanbe teaches wherein the nonwoven comprises polyester fibers and dense portions and sparse portions (holes) having a diameter of 0.3 mm to 5.0 mm and comprising a basis weight 30 to 70 g/m2 (1.18-2.75 osy) [0012], but does not teach fiber length and/or fiber diameter.
Molnar teaches a seed holding mat comprising a plurality of staple fibers comprising a length of preferably greater than 1 cm and preferably less than 6 cm (0.4 - 2.36 in) (col. 16, lines 17-35) and a fiber diameter from 0.0002 to 0.02 cm (0.08 – 7.8 mil), wherein the fiber diameter determines the strength of the web with a thicker fiber leading to a stronger web (col. 11, lines 13-37).
	OR
W-G teaches an erosion protection device comprising a nonwoven formed of plastic fibers formed for holding and germination of seeds [0084-0088], wherein the fibers are preferably formed as staple fibers having a length not longer than 20 cm (>7.87 in) and a diameter between 0.15 mm and 0.4 mm (5.9 to 15.7 mil) [0227].
It would have been obvious and motivated to one of ordinary skill in the art at the time to look to the art for particulars regarding the fibers for nonwovens for holding seeds and/or erosion control.
Regarding claim 30, the bonding of the artificial turf to the nonwoven fabric is not explicitly taught.
Ishikawa teaches a green parking lot mat comprising a fibrous body (lower layer) (All Figs. [1]) [0014, 0020] capable of storing seeds and soil [0007-0008, 0039] attached via a number of mechanisms including wires/staples (downward blades) and/or adhesive [0013] to an artificial turf (upper layer/base) (All Figs. [2]).
	OR
Soo-jong teaches a method of manufacturing artificial and natural grass complex/composite mat, wherein the artificial turf composite is able to prevent soil loss on slopes and in lawns/fields [0011, 0048, 0064], wherein a nonwoven fabric holding seeds [0076] wherein the nonwoven fabric is combined by stitching or adhesively [0075-0076, 0087-0088, 0099, 0106].
It would have been obvious and motivated to one of ordinary skill in the art at the time to attach an artificial turf layer and a seedable nonwoven fabric in any manner.

Claims 33-35 & 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Lee, Kanbe, and optionally Smarook, as applied to claim 31 above, further in view of Sarris (U.S. Pub. No. 2015/0047259 A1) (hereinafter “Sarris”).
Regarding claims 33-35 and 38-39, opening coverage of the strong net of Kanbe is not taught.
Sarris teaches a backing to an artificial turf comprising a geonet and geotextile, like in Kanbe, wherein the an upper mesh having the artificial turf thereon comprises holes of 0.5 to 4 mm in width [0040] comprises square holes having a width of 2 mm and 6 mm [0043], which constitute a general increase in size and typically surface area (depending on the filament diameter), which allow for the growth of natural grass/roots [0037].
It would have been obvious to one of ordinary skill in the art at the time to form a geonet with a mesh surface coverage as approximately equal to or larger than that of the void portions that would allow for the growth of grass/roots therethrough.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Lee and optionally Smarook, as applied to claim 1 above, (further) in view of Hyun (KR 2013-0063929 A) (hereinafter “Hyun”).
None of Kojima, Lee, or Smarook teach the resin forming artificial turf (upper layer) as comprising at least one of an infrared material and a thermochromic material.
Hyun teaches a temperature sensitive artificial turf, which changes color in response to temperature (thermochromic) [0001], which allows the artificial turf to appear less synthetic than natural grass which visibly changes color with the seasons [0001, 0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a (low-density) polyethylene resin comprising a thermochromic material. One of ordinary skill would have been motivated to form a more natural looking artificial grass.

Claims 1-5, 7-8, 11, 20, & 23-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Deguchi et al. (JP 08-105007 A) (hereinafter “Deguchi”) or, in the alternative, under 35 U.S.C. 103 as obvious over Deguchi in view of Soo-jong (KR 10-1886168 B1) (hereainfter “Soo-jong”) and Moon (KR 200435714 Y1) (hereinafter “Moon”) OR Lee et al. (U.S. Pub. No. 2014/0250780 A1) (hereinafter “Lee”).
Regarding claims 1-5, 7-8, 11, 20, and 24, Deguchi teaches an artificial turf useable in fields and lawns [0003] comprising a base portion comprising a plurality of parallel substrate portions (grid arms) (All Figs. [2]) and a plurality of upstanding turf leaf-like protrusions (All Figs. [1]) (cantilevered blade clusters) in a circular arrangement forming web-flats between the substrate portions, wherein separation portions (growth gaps) (All Figs. [5]) are formed as defined between adjacent protrusions and adjacent substrate portions, wherein the protrusions are arranged according to desired use in straight lines (as depicted) or staggered at repeated intervals [0020], wherein a backing material (All Figs. [4]) is applied to the back surface of the base portion, wherein the backing comprises synthetic resin fiber nonwoven fabrics, woven fabrics, or nets [0010]. The base portion is formed of low-density polyethylene resin [0026], wherein the leaf-like protrusion comprises eight (8) blades [0027], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
In the event that the separation portions are not considered “growth gaps” and the nonwoven fabric backing is not considered a “geotextile” as claimed:
Soo-jong teaches a method of manufacturing artificial and natural grass complex/composite mat, wherein the artificial turf composite is able to prevent soil loss on slopes and in lawns/fields [0011, 0048, 0064], wherein a nonwoven fabric holding seeds [0076] wherein the nonwoven fabric is combined by stitching or adhesively [0075-0076, 0087-0088, 0099, 0106] to the artificial turf.
Moon teaches an artificial turf comprising a base comprising upstanding turf piles and a plurality of growing holes, that allow for a seeded nonwoven fabric applied thereunder to grow therethrough (pgs. 3-4).
	OR
Lee teaches forming a hybrid turf comprising a base structure of artificial turf having void portions for growth of natural grass, wherein the base structure may be placed on a dirt layer or a pre-seeded mat (abstract), wherein the preseeded mat is at least one nonwoven and beneficial for an inclined surface or areas requiring a large amount of seeding such as an athletic field [0048-0049].
It would have been obvious to one of ordinary skill in the art at the time of invention to adapt the separation portions to form growth gaps and the nonwoven backing to form a geotextile. One of ordinary skill in the art would have been motivated to give the artificial turf the ability to prevent erosions and be used on slopes/inclines [Soo-jong], wherein the holes through base thereabove must be sized such that grass is allowed to grow therethrough [Moon & Lee].
Regarding claim 23, the blades on the protrusions are formed such that they are flexible without breaking, which can be adjusted via the thickness of the blade [0005-0006, 0024-0025], wherein the claimed elastic modulus is deemed to be inherent to the structure in the prior art since Ishikawa teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise. Furthermore, it is a result effective variable directly proportional to the flexibility of the blade and would have been optimizable given the workable conditions of increasing or decreasing blade flexibility set forth in Deguchi.

Claims 6, 9-10, 15-17, & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi, optionally in view of Soo-jong and Lee OR Moon, as applied to claims 1 & 11 above.
Regarding claim 6, that the staggered interval be random instead of repeating is considered a mere change in shape which has been held to be “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration…[is] significant”. See MPEP 2144.04 IV. B.
Regarding claims 9-10 and 15-17, in an example the projection diameter is 7 mm (web flat width/length, circular pattern diameter, and grid arm spacing: 0.3 in; area: ) and the pitch between the base portions is 10 mm (web flat spacing: 0.4 in), wherein the separation portion area should be approximately the width of the projection times the pitch (70 mm2; 0.11 in2), wherein the ratio between separation portion area and the circular pattern is approximately 182%. Furthermore, the projection may comprise a diameter of 5 to 20 mm (diam: 0.2-0.8 in; area: 0.03-0.49 in2) [0017] and the spacing is not limited [0020], meaning the growth gap area and ratio as set forth is not limited to the above either.
Regarding claim 40, Deguchi teaches that a large number of small protrusions or ribs may be formed on the back surface of the base portion for easy drainage and/or placement instead of the backing material [0018].
However, Moon teaches that these can be used to space the artificial turf from a nonwoven backing as well.
It would have been obvious to one of ordinary skill in the art at the time of invention to form downward facing blades. One of ordinary skill in the art would have been motivated to separate and attach the artificial turf to the nonwoven backing, providing a space for plant growth/entanglement.

Claims 12-13, 18-19, & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi, in view of Soo-jong and Lee OR Moon, as applied to claims 1 & 11 above, in view of Kojima et al. (JP 59-177402 A) (hereinafter “Kojima”) as applied to claims 12-13 and/or Pennick (EP 3029198 A1) (hereinafter “Pennick”) as applied to claims 18-19 & 21-22.
Regarding claims 12-13, a particular surface area coverage is not taught.
Kojima teaches an artificial lawn for forming a lawn and/or sports field structure comprising a base having a plurality of void portions (growth gaps) in a staggered relationship, wherein land areas are taken up by a plurality of discrete spaced-apart piles (blade clusters) (All Figs. [3]) separated by parallel grid arms that may be in a staggered arrangement (Fig. 2), wherein the base is laid over existing seeded soil (Fig. 3 [4]) and forms a hybrid lawn upon growth/vegetation of the seeds, wherein the void portions form 20% to 80%, preferably 30 to 70% of the surface area.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the adapted separation portions to form a surface area percentage within the claimed range. One of ordinary skill would have been motivated to fully demonstrate the advantages of both artificial and natural grass.
Regarding claims 18-19 and 22-23, Pennick teaches a mat for a hybrid grass surface, wherein tufts/clusters of blades are formed in a density of 250 to 10000 tufts per square meter, preferably 1000 to 5000 per square meter (93 to 463 per square foot) [0047], wherein as applied to the eight blade cluster as recited above gives 8000 to 40,000 blades per square meter (741 to 3706 blades per square foot).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the projections to form number per square foot within the claimed range. One of ordinary skill would have been motivated seek out beneficial projection numbers when forming an artificial/natural grass hybrid.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Soo-jong and Lee OR Moon, as applied to claim 1 above, further in view of Molnar (U.S. Patent No. 5,464 ,455) (hereinafter “Molnar 2”) and Molnar et al. (U.S. Patent No. 5,344,470) (hereinafter “Molnar”) OR Wendeler-Göggelmann (WO 2020/064725 A1) (hereafter “W-G”).
Regarding claims 25-30, a particular nonwoven for seed capture and plant growth is not taught.
Molnar 2 teaches a nonwoven sod reinforcement that contains apertures to facilitate uniform water infiltration and root wetting and root entanglement and growth, preferably comprising staple length polyester fibers (claim 27; col. 12, lines 30-34) and comprising a basis weight of less than 3 osy (claim 13) and an opening size of less than 0.25 cm (0.098) (claim 13).
However, a fiber length and/or fiber diameter is not taught.
Molnar teaches a seed holding mat comprising a plurality of staple fibers comprising a length of preferably greater than 1 cm and preferably less than 6 cm (0.4 - 2.36 in) (col. 16, lines 17-35) and a fiber diameter from 0.0002 to 0.02 cm (0.08 – 7.8 mil), wherein the fiber diameter determines the strength of the web with a thicker fiber leading to a stronger web (col. 11, lines 13-37).
	OR
W-G teaches an erosion protection device comprising a nonwoven formed of plastic fibers formed for holding and germination of seeds [0084-0088], wherein the fibers are preferably formed as staple fibers having a length not longer than 20 cm (>7.87 in) and a diameter between 0.15 mm and 0.4 mm (5.9 to 15.7 mil) [0227].
It would have been obvious and motivated to one of ordinary skill in the art at the time to look to the art for particulars regarding nonwovens for holding seeds and/or erosion control and the fibers thereof.

Claims 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Soo-jong and Lee OR Moon, as applied to claim 1 above, further in view of Joo (KR 10-1484964 B1) (hereinafter “Joo”) OR Curtis et al. (U.S. Pub. No. 2014/0373476 A1) (hereinafter “Curtis”), wherein Curtis is additionally applied to claims 33-34, and Harris (U.S. Pub. No. 2009/0305789 A1) (hereinafter “Harris”) as applied to claims 36-37, and Kojima et al. (JP 59-177402 A) (hereinafter “Kojima”) as applied to claims 35 & 38-39.
Deguchi/Soo-jong/Lee or Deguchi/Soo-jong/Moon teach an artificial turf layer comprising a front side comprising upstanding cantilevered blades in a circular pattern connected by parallel base portions and having a nonwoven fabric joined to its back side, wherein the nonwoven fabric prevents erosion and provides a growth substrate for natural grass.
Regarding claims 31-32, neither combination teaches a middle layer comprising a plurality of holes therethrough, between the backside of the artificial turf and the nonwoven fabric geotextile.
Joo teaches an artificial lawn comprising a shock pad (Figs. 3 & 5 [100]) comprising an artificial turf layer (Figs. 3 & 5 [110]) comprising upstanding artificial turf piles (Figs. 3 & 5 [112]) and a pad body (Figs. 3 & 5 [120]) comprising perforations (Figs. 3 & 5 [121]) therethrough, wherein the perforations allow for a natural grass (Figs. 3 & 5 [210]) previously planted in a grass turf layer (Figs. 3 & 5 [220]) to grow under and through the shock absorbing pad, having the artificial turf piles positioned therebetween [0031-0033].
	OR
Curtis teaches a method for increasing cushioning properties of a surface, wherein an artificial turf system for sports fields, landscaping, or lawns, wherein a first layer (All Figs. [10]) comprising an artificial turf layer [0108-0111] and a second layer (All Figs. [20]) comprising a foam element and an inset region comprising a plurality of through holes, which provide the advantage of grass growth through the through holes [0057-0058], wherein the second layer further comprises a ground stabilizing geotextile on its downwardly facing surface, such as a nonwoven fabric [0076-0077].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a cushioning layer between the artificial turf layer and the geotextile layer. One of ordinary skill would have been motivated to provide better protection for the natural grass [Joo; 0031-0033] OR provided increased cushioning properties that would have additionally allowed for growth and ground stabilization [Curtis; 0057-0058, 0076-0077,  0108-0111].
Regarding claims 32-34, Curtis the holes comprise a diameter (circular, which is different from the rectangular openings of Deguchi) of approximately 20 mm, but may be larger or smaller with 5 to 40 mm being an exemplary range [0061]. Using the example rectangular separation portion of Deguchi (pitch/length: 10 mm, width: 7 mm), the hole of the second layer is about 350% larger, but the entire range gives a range of about equal (diameter of 9.44 mm) up to 2170% larger, wherein a diameter of 13.35 mm would give the optimized diameter ratio as claimed (100% larger).
It would have been obvious to one of ordinary skill in the art at the time of invention to form holes in the second layer within or near the claimed ratio range. One of ordinary skill in the art would have been motivated to form holes that allow the growth of grass but also provide sufficient support to the upper layer.
Regarding claims 36-37, Harris teaches a top perforated layer with an underlying perforated shock absorbing layer, wherein the perforations of the shock pad are preferably placed in approximate alignment with the top mat layer, wherein even if they are out of alignment the inherent phototropic nature of grass growth confers the growing tips with an ability to seek out nearby apertures [0041].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the holes as at least partially aligned with the separation portions in the vertical direction. One of ordinary skill in the art would have been motivated to provide beneficial growth holes for the underlying grass.
Regarding claims 35 and 38-39, Kojima teaches an artificial lawn for forming a lawn and/or sports field structure comprising a base having a plurality of void portions (growth gaps) in a staggered relationship, wherein land areas are taken up by a plurality of discrete spaced-apart piles (blade clusters) (All Figs. [3]) separated by parallel grid arms that may be in a staggered arrangement (Fig. 2), wherein the base is laid over existing seeded soil (Fig. 3 [4]) and forms a hybrid lawn upon growth/vegetation of the seeds, wherein the void portions form 20% to 80%, preferably 30 to 70% of the surface area.
It would have been obvious and motivated to one of ordinary skill in the art at the time to form a perforated layer under the top perforated layer as comprising a hole surface coverage as approximately equal to or larger than that of the void portions that would properly allow for the growth of grass/roots therethrough.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Soo-jong and Lee OR Moon as applied to claim 1 above, (further) in view of Hyun (KR 2013-0063929 A) (hereinafter “Hyun”).
None of Duguchi, Soo-jong, Lee, or Moon teach the resin forming artificial turf (upper layer) as comprising at least one of an infrared material and a thermochromic material.
Hyun teaches a temperature sensitive artificial turf, which changes color in response to temperature (thermochromic) [0001], which allows the artificial turf to appear less synthetic than natural grass which visibly changes color with the seasons [0001, 0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a (low-density) polyethylene resin comprising a thermochromic material. One of ordinary skill would have been motivated to form a more natural looking artificial grass.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 7th, 2022